Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections § 103
The paragraphs of 35 U.S.C. that form the basis for the rejections may be found in a previous office action.
Claims 1, 4, 6-10 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. pat. Pub. No. 20170345880 to Kim in view of CN 105826357 to Xu et al. (Xu) and further in view of U.S. Pat. Pub. No. 20150155409 to Nakaya et al. (Nakaya).
Regarding Claims 1, 9 and 10, Kim teaches an organic light-emitting diode display panel and a corresponding method, comprising: 
a substrate 100; 
a pixel definition layer 601, located on the substrate and comprising a plurality of openings (although one opening is shown, Kim is to a display device, a plurality of openings is inherent); and 
an encapsulation layer 700, located on the pixel definition layer, wherein a desiccant 710 is added to the encapsulation layer (see Fig. 1); and
an organic functional layer 520 provided in each of the plurality of the openings, wherein the pixel definition layer is in direct contact with the organic functional layer, and an outermost surface of the pixel defining layer is closer to the encapsulation layer than an outermost surface of the organic functional layer (see annotated drawing; bank 601 is in contact with the encapsulation layer 700).
Kim does not explicitly teach that a desiccant is also in the bank layer. However, in analogous art, Xu teaches in Fig. 3 a bank layer having desiccant particles therein. It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Xu to further absorb moisture and prevent damage to the OLED; as it is extremely well known that moisture is the single greatest means of damage for OLEDs, motivating those of ordinary skill to include as many moisture prevention means as possible. 
Kim and Xu do not teach a surface protective layer. However, in analogous art, Nakaya teaches a surface protective layer (surface protective film) formed of any of acrylic resin, polycarbonate, poly(ethylene terephthalate), poly(ethylene naphthalate). It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Nakaya to provide a scratch resistant surface. It would further be obvious to form the protective layer of the same material since Kim is silent, motivating those of ordinary skill to seek out teachings regarding the material, and Nakaya provides examples with which to experiment. 
Specifically regarding Claim 10, Kim,  Xu and Nakaya do not explicitly teach the sequence in which the banks were formed. However, there are only two options: to first form a bank layer, pattern, and deposit the anode (as claimed) or to deposit and pattern the anode then deposit the bank. Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.05(IV)(C)). In this case, nothing on the record suggests a specific sequence provides a new or unexpected result.  Same goes for the addition of the desiccant in the bank; Xu is silent, but it is either added in situ or ex situ. Either way is a mere change in sequence.

Regarding Claims 4, 6, and 13-15, Kim,  Xu and Nakaya teach the organic light-emitting diode display panel and method according to claims 1 and 10, wherein at least one of an oxide desiccant and a chloride desiccant [0083] but does not explicitly teach that the desiccant is a mixture of a water absorbent resin.  However, in analogous art, Jaio teaches that the layer 6 having the absorbent material should be an absorbent resin ([0055] acrylic resin, listed as a water absorbent resin by applicants in [0039] of the specification, relevant to Claim 6).  It would have been obvious to the person of ordinary skill at the time of filing to modify Kim’s encapsulation layer with the acrylic layer of Xu to further improve the moisture getter property of the encapsulation layer, which is the motivation driving feature of Kim.

Regarding Claims 7 and 8, Kim,  Xu and Nakaya teach the organic light-emitting diode display panel according to claim 4, wherein the chloride desiccant comprises calcium chloride or the oxide desiccant comprises calcium oxide [0083].

Regarding Claim 19, Kim,  Xu and Nakaya teach the manufacturing method according to claim 17, wherein before forming the encapsulation layer, the manufacturing method further comprises: 
forming an organic functional layer 510 in each opening of the pixel definition layer; 
forming a cathode 800 on the organic functional layer, wherein the pixel definition layer, the organic functional layer and the cathode are encapsulated between the substrate and the encapsulation layer (see Fig. 2).

Regarding Claim 20, Kim,  Xu and Nakaya teach the manufacturing method according to claim 12, but do not explicitly teach that before forming the encapsulation layer, the manufacturing method further comprises drying the substrate having the cathode formed thereon.
However, Kim teaches throughout that moisture is detrimental to OLEDs. Therefore, it would have been obvious to the person of ordinary skill at the time of filing to modify Kim with a drying step before each processing step in order to expel and evaporate any moisture that may have accumulated, so that damage to the OLED may be avoided.

Regarding Claim 21, Kim,  Xu and Nakaya teach the organic light-emitting diode display panel according to claim 1, wherein the desiccant added to the pixel definition layer and the desiccant added to the encapsulation layer are the same (Xu teaches Silica and Kim teaches other materials, but it would be obvious to use the same material in order to reduce the bill of materials for a manufacturing process, thereby reducing cost and increasing throughput, a constant driver in all manufacturing).

Regarding Claim 22, Kim,  Xu and Nakaya Xu teach the organic light-emitting diode display panel according to claim 1, wherein the desiccant added to the pixel definition layer and the desiccant added to the encapsulation layer are different from each other (desiccant in the bank may be silica per Xu and the encapsulant desiccant may be sodium oxide per Kim; examiner notes claims 21 and 22 are mutually exclusively the only possibilities, and neither are supported by a showing of criticality on the record the person of ordinary skill may experiment with the listed desiccants provided by Kim and Xu to arrive at an optimum arrangement with an expectation of success given the small number of options provided).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim,  Xu and Nakaya as applied to claim 4 above, and further in view of U.S. Pat. Pub. No. 20050062174 to Ingle and further in view of TW 200401662 to Hirano et al. (Hirano).
Regarding Claim 5, Kim,  Xu and Nakaya teach the manufacturing method according to claim 4, but do not explicitly teach that the desiccant is the mixture of the oxide desiccant, the chloride desiccant and the water absorbent resin, and a mass ratio of the water absorbent resin, the oxide desiccant and the chloride desiccant is 10: (2-3) : (1-1.5).
However, in analogous art, Ingle teaches in the abstract that an oxide and a chloride desiccant may be suspended in resin. It would have been obvious to the person of ordinary skill at the time of filing to modify Kim and Xu with Ingle in order to provide more adequate moisture desiccation, as taught by Ingle in the background. Although Ingle does not show the particular ratio claimed, the ratio is an engineering trade-off between the gettering ability of the system and the flowability of the material having the desiccant in it (as taught by Hirano, last line of pg. 17 and pg. 18) which may be optimized by the person of ordinary skill having the benefit of Ingle (see MPEP 2144.05(II)(B)).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVREN SEVEN/Primary Examiner, Art Unit 2812